Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. The limitation “the second patterning process not comprising a photolithography process” (as filed in the claims 10/15/2021) is not supported in the original filing. Figs. 4-5 clearly show a photolithography process for enlarging the mask. 









Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2002/0173143 to Lee et al. (Lee) in view of U.S. Pat. Pub. No. 20050196952 to Genz et al. (Genz).
Regarding Claims 1 and 16, Lee teaches a method for forming a hole structure in a semiconductor device, comprising: 
forming an etch mask 308a over a stack structure, the etch mask having a mask opening W1 with a first lateral dimension; 
removing a portion of the stack structure exposed by the mask opening to form an initial hole structure 312, a bottom of the initial hole structure exposing an interlayer 306a of the stack structure without exposing an etch stop layer 304 of the stack structure;  
enlarging the mask opening of the etch mask to form an enlarged mask opening with a second lateral dimension W2 that is greater than the first lateral dimension; and 
removing an other portion of the stack structure exposed by the enlarged mask opening to form the hole structure from the initial hole structure, the hole structure having a first hole portion and a second hole portion connected to and over the first hole portion, a bottom the hole structure exposing the etch stop layer (see Fig. 17).  
Lee does not teach a single photolithography process where the mask is widened by oxygen plasma. However, in analogous art, Genz teaches such a process in Figs. 1A-1F and the associated text [0027-0040].  It would have been obvious to the person of ordinary skill at the time of filing to modify Lee’s multiple lithography with Genz’ single lithography to save the cost and time associated with additional lithography steps, as taught by Genz [0006-0007].
Alternatively, Genz in view of Lee teaches a single lithography step dual damascene process, which Lee modifies by including details such as multiple ILD layers and etch stops, which are suggested but not explicitly detailed by Genz. 
  
Regarding Claim 2, Lee and Genz teach the method of claim 1, wherein removing the portion of the stack structure exposed by the mask opening comprises etching the stack structure using the (see Fig. 12).  

Regarding Claim 3, Lee and Genz teach the method of claim 2, wherein removing the other portion of the stack structure exposed by the enlarged mask opening comprises etching the stack structure using the (see Fig. 17).  

Regarding Claim 4, Lee and Genz teach the method of claim 3, wherein removing the other portion of the stack structure exposed by the (see Fig. 17).
  
Regarding Claim 6, Lee and Genz teach the method of claim 1, wherein forming the etch mask over the stack structure comprises forming a photoresist layer 310 over the stack structure and patterning the photoresist layer [0049].  

Regarding Claim 16, Lee teaches a method for forming a hole structure in a semiconductor device, comprising: 
forming an etch mask 308a using a first patterning process over a stack structure 300-306a, the etch mask having a mask opening with a first lateral dimension, the first patterning process comprising a photolithography process (see Fig. 11); 
removing a portion of the stack structure exposed by the mask opening to form an initial hole structure, a bottom of the initial hole structure exposing an interlayer of the stack structure without exposing an etch stop layer 304 of the stack structure (see Fig. 13); 
(see Figs. 14-15), the enlarged mask opening having a second lateral dimension that is greater than the first lateral dimension, the second patterning process not comprising a photolithography process; and 
removing an other portion of the stack structure exposed by the enlarged mask opening to form the hole structure having a first hole portion and a second hole portion connected to and over the first hole portion, a bottom of the hole structure exposing the etch stop layer 304 (see Fig. 17).  
See above for the teaching and combination of Genz.

Regarding Claim 20, Lee and Genz teach the method of claim 16, wherein enlarging the mask opening of the etch mask comprises performing one or more of an isotropic etching process and an anisotropic etching process to increase the first lateral dimension to the second lateral dimension (these are the only two options).  

Regarding Claim 21, Lee and Genz teach the method of claim 16, wherein forming the etch mask over the stack structure comprises forming a photoresist layer over the stack structure and patterning the photoresist layer to form the etch mask [0049].  

Regarding Claim 22, Lee teaches the method of claim 21, wherein forming the etch mask over the stack structure further comprises: 
before forming the photoresist layer, forming a hard mask layer 308 over the stack structure; 
forming the photoresist layer 310 with a first pattern over the hard mask layer using a photolithography process; and 
removing portions of the hard mask layer exposed by the first pattern of the photoresist layer, such that remaining portions of the hard mask layer and the photoresist layer  form the etch mask.  
See again above how Genz modifies Lee to use a single lithography step. 

Regarding Claims 7, 17 and 22, Lee teaches the method of claims 6 and 16, wherein forming the etch mask over the stack structure further comprises: 
before forming the photoresist layer, forming a hard mask layer over the stack structure; 
patterning the photoresist layer using the single photolithography process to form a first pattern over the hard mask layer; and 
removing portions of the hard mask layer exposed by the first pattern of the photoresist layer, such that remaining portions of the hard mask layer and the photoresist layer form the etch mask (See again teaching of Genz).  

Regarding Claims 8, 18 and 23, Lee and Genz teach the method of claim 7, wherein enlarging the mask opening of the etch mask further comprises: 
Using the oxygen plasma etching process to form a second pattern in the photoresist layer; and 
removing portions of the mask exposed by the second pattern of the photoresist layer to form the enlarged mask opening (Genz, [0033]).  
However, in analogous art, Miyata shows such a process of enlarging a mask in Figs. 1F-1I.  It would have been obvious to the person of ordinary skill at the time of filing to modify Lee with the process of Miyata to save processing steps and thereby cost, a constant driver in all of manufacturing.

Regarding Claim 19, Lee teaches the method of claim 18, wherein removing the other portion of the stack structure exposed by the (see Fig. 17).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812